DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                           FOURTH DISTRICT

   ERIC G. FRIEDMAN, DC, PA a/a/o WILNER CETOUTE, ERIC G.
    FRIEDMAN, DC, PA a/a/o MIRLANDE CHERON, FUNCTIONAL
  EVALUATION TESTING OF FLORIDA, INC. a/a/o BRIAN-JOSEPH
 SPEARS, FUNCTIONAL EVALUATION TESTING OF FLORIDA, INC.
a/a/o KRYSTAL MURANO, FUNCTIONAL EVALUATION TESTING OF
FLORIDA, INC. a/a/o NICOLE ALUC, FUSION CHIROPRACTIC WPB,
 PLLC a/a/o MERVAUGHN WILLIAMS, LEE WELLNESS AND REHAB
LLC a/a/o DIEUSEUL LORMILUS, LEE WELLNESS AND REHAB LLC
   a/a/o DEREK RIDLEY, LEE WELLNESS AND REHAB LLC a/a/o
JEANILIA GREFIN, LEE WELLNESS AND REHAB LLC a/a/o DEREK
LARICHIE, LIVE YOUNG, PLLC d/b/a LIVE YOUNG CHIROPRACTIC
   a/a/o REGINA ALLEN, LIVE YOUNG, PLLC d/b/a LIVE YOUNG
     CHIROPRACTIC a/a/o GABRIELA RIVAS, and FUNCTIONAL
   EVALUATION TESTING OF FLORIDA, INC. a/a/o CLARK JEAN-
                           GILLES,
                          Appellants,

                                  v.

       PROGRESSIVE AMERICAN INSURANCE COMPANY and
         PROGRESSIVE SELECT INSURANCE COMPANY,
                        Appellees.

Nos. 4D21-568, 4D21-569, 4D21-570, 4D21-580, 4D21-581, 4D21-588,
4D21-589, 4D21-590, 4D21-591, 4D21-593, 4D21-595, 4D21-596, and
                           4D21-646

                            [May 12, 2021]

   Consolidated appeal of nonfinal orders from the County Court for the
Seventeenth Judicial Circuit, Broward County; Olga Gonzalez-Levine,
Judge; L.T. Case Nos. COWE20-018669, CACE20-21921, COWE20-
018013, CACE20-21931, COWE20-018504, CACE20-21926, COWE20-
627, CACE20-21930, COWE20-8794, CACE20-21928, COWE20-018424,
CACE20-21923, COWE20-18821(80), CACE20-21701, COWE20-018518
(80), CACE20-21708, CACE20-21711, COWE20-18808 (80), CACE20-
21704, COWE20-18525 (80), CACE20-21705, COWE20-018589,
CACE20-21713, COWE20-018301, COWE20-18622, and CACE20-21927.

  Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellants.
  Michael C. Clarke of Kubicki Draper, P.A., Tampa, for appellees.

                         On Confession of Error

PER CURIAM.

   We accept Appellees’ confession of error in these consolidated cases.
The trial court’s orders sua sponte transferring venue are reversed, and
the matter is remanded for further proceedings. Advanced Diagnostic Grp.
v. Ocean Harbor Cas. Ins. Co., 4D21-458, 2021 WL 1310851, at *1 (Fla.
4th DCA Apr. 8, 2021).

  Reversed and remanded.

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                          *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                   2